Name: 91/475/EEC: Council Decision of 6 September 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  executive power and public service
 Date Published: 1991-09-12

 Avis juridique important|31991D047591/475/EEC: Council Decision of 6 September 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 255 , 12/09/1991 P. 0020 - 0020COUNCIL DECISION of 6 September 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community (91/475/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Whereas on 25 July 1991 the Council adopted a new Decision on the association of the overseas countries and territories with the Community; Whereas, pending the entry into force of that new Decision, which owing to linguistic and practical difficulties it was not possible to publish by 31 July 1991, the arrangements applicable by virtue of Decision 86/283/EEC (1), as last amended by Decisions 90/146/EEC (2), 91/110/EEC (3) and 91/312/EEC (4), should be kept in force until the entry into force of the new Decision, HAS DECIDED AS FOLLOWS: Article 1 In Article 183 of Decision 86/283/EEC, the phrase 'the date of entry into force of the new Decision on the association of the overseas countries and territories with the European Economic Community, but no later than 31 July 1991' shall be replaced by 'the date of entry into force of the new Decision on the association of the overseas countries and territories with the European Economic Community'. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1991. Done at Brussels, 6 September 1991. For the Council The President H. VAN DEN BROEK (1) OJ No L 175, 1. 7. 1986, p. 1. (2) OJ No L 84, 30. 3. 1990, p. 108. (3) OJ No L 58, 5. 3. 1991, p. 27. (4) OJ No L 170, 29. 6. 1991, p. 13.